DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2021 has been entered. Claims 1-2, 5-11, and 14-19 remain pending.

 Response to Arguments
Applicant’s arguments, see Remarks filed 06/01/2021, with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered but are moot because they do not apply to the new combination of references being used in the current rejection, as necessitated by Applicant’s amendment to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-11, 14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Sijde et al (US 2019/0025672), in view of Lau et al (US 2013/0015946).
Regarding Claim 1, Van Der Sijde teaches an image recognition method (Fig. 2C), comprising: an electronic device comprising an image capturing circuit and a light-emitting circuit ([0025], Fig. 1, adaptive light source connected to a driver in a smart phone or any suitable device); 
controlling the image capturing circuit to capture a first initial image of the target side ([0029], Fig. 2C, block 2000 an input is generated, for example instructing that a picture be taken, at 2200 camera 11 takes a first preliminary image of the scene with flash turned off); 
controlling the image capturing circuit to capture a third initial image of the target side ([0029], Fig. 2C, 2300 a 3D profile of the scene is generated, in 2400 light source 10 is turned on in low light output mode, the illuminance profile of the light is kept uniform, in 2600 a second preliminary image is captured with light source 10 in low mode); 
dividing the third initial image into a plurality of parts, calculating an average brightness value of each part of the plurality of parts ([0029], Fig. 2, 2700 system calculates the optimum brightness for all parts of the scene to achieve optimal exposure based on the input of the two images taken and the 3D profile);
determining an area on the target side corresponding to a part with a lowest average value as an area to be complemented with light ([0033-0035], information from face recognition algorithms may be used to better illuminate faces compared to other objects, [0031-0032], Figs. 3-4, with the 3D profile of the scene the required amount of light to distribute to which portions of the scene can therefore be ~low average brightness), for example because they are dark or not reflective, may receive more light than may be calculated solely based on their distance from the light source, as determined by the 3D profile, [0039], Fig. 5, lighter shading corresponds to more light from light source 10, and darker shading corresponds to less light from light source 10, more light is provided in region 42, corresponding to the background person 32, while less light is provided in region 40, corresponding to foreground person 30, extra light is provided to the face 52 of the person in the background); and
controlling the image capturing circuit to capture a target image of the target side while the emitting circuit emits light to complement the target side ([0029], Fig. 2C, in 2800 the final picture is taken by camera 11 with light source 10 activated according to illuminance profile calculated in 2700).
Van Der Sijde fails to teach acquiring a first brightness of a target side of the electronic device when an image recognition triggering operation for the electronic device is detected, wherein the light-emitting circuit comprises a display screen; generating a second initial image based on the first initial image, wherein a brightness of pixels in the second initial image is negatively correlated with a brightness of pixels in the first initial image; controlling all or a part of a display area of the display screen to display the second initial image to control all or the part of the display area of the display screen to emit at least one color of light to complement the target side when the first brightness is less than a preset brightness threshold; capturing a target image while the emitting circuit emits light to compliment the target side, and recognizing the target image. 
In the same field of endeavor, Lau teaches acquiring a first brightness of a target side of the electronic device ([0079], additional lighting can be activated when a light sensor of the mobile device senses that the lighting levels fall below a certain threshold level, [0057], Fig. 3B, image sensor coupled ~use of image sensor coupled with camera lens as a light sensor indicated capturing an initial image of the environment surrounding the camera lens and processing said image to detect lighting in said environment)) when an image recognition triggering operation for the electronic device is detected ([0069-0070], Fig. 6, at 610 a request to unlock the device is received, unlock request can have a variety of forms, at 612 an image capture screen is displayed to the user to facilitate capturing of the image of the user that is used for determining whether the user is authorized to access the device), wherein the light-emitting circuit comprises a display screen ([0046], Fig. 2, mobile device 200 including one or more cameras 236 and a display 254, touchscreen 232 and display 254 can be combined in a single input/output device [0079], screen can display all white or near-white pixel values with high brightness levels); 
generating a second initial image based on the first initial image, wherein a brightness of pixels in the second initial image is negatively correlated with a brightness of pixels in the first initial image ([0079], additional lighting can be activated when a light sensor of the mobile device senses that the lighting levels fall below a certain threshold level (~image sensor captures low brightness pixels), the touch screen itself momentarily provides additional lighting for the image capture process, when the image is being captured, screen display all white or near-white pixel values with high brightness levels); 
controlling all or a part of a display area of the display screen to display the second initial image to control all or the part of the display area of the display screen to emit at least one color of light ([0079], Fig. 17, when the image is being captured, the screen can display all white or near-white pixel values with high brightness levels, exemplary image capture screen 1702 of a mobile device 1710 in which the screen is partitioned into a first section 1720 showing the current image being received by the 
capturing a target image while the emitting circuit emits light to compliment the target side ([0079], Fig. 17, in any of the example image capture screens and methods described above with respect to FIGS. 7-10, additional lighting can be provided by the mobile device itself to help illuminate the user when the image capture occurs, when the image is being captured, the screen can display all white or near-white pixel values with high brightness levels, in other implementations, the screen displays other colors during the image capture process (e.g., all red, all blue), the colored screen will be reflected by the user's face, but not by more distant objects, thus creating an image in which the user in the foreground can be more easily discriminated from objects in the background, such captured images can be matched with enrolled authentication images), and recognizing the target image ([0080-0081], Fig. 6, once the one or more images of the user are captured, facial recognition is performed at 616, the facial recognition process involves comparing facial components extracted from the one or more captured images to facial components extracted from images stored on the mobile device of the authorized user 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the calculation of optimum brightness for all parts of an image and adjusting the function of an adaptive light source in an electronic device such that all parts of the subsequently captured image achieve optimal exposure, as taught in Van Der Sijde, to further include the providing of additional lighting when capturing images for facial recognition authentication, where said additional lighting may be triggered in dark or poorly lit environments, and changing the display of the electronic device provides the additional lighting, as taught in Lau, in order to better illuminate subjects to be matched with enrolled authentication images and thereby increase the accuracy of the facial recognition process on images taken in a low-lighting situation. (See Lau [0079])
Regarding Claim 2, Van Der Sijde, as modified by Lau, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination, particularly Lau, further teaches wherein the image recognition triggering operation is a triggering operation for an image recognition unlocking function of the electronic device ([0069-0070], Fig. 6, at 610 a request to unlock the device is received, unlock request can have a variety of forms, at 612 an image capture screen is displayed to the user to facilitate capturing of the image of the user that is used for determining whether the user is authorized to access the device), and the method further comprises: unlocking the electronic device based on a recognition result of the target image ([0080-0081], Fig. 6, at 616 facial recognition is performed  to determine whether the user in the one or more captured images is the authorized user, at 620 if the user in the captured image(s) is determined to be the authorized user, then the mobile device is unlocked at 622).    
Regarding Claim 5, Van Der Sijde, as modified by Lau, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination, particularly Lau, further teaches wherein 
Regarding Claim 7, Van Der Sijde, as modified by Lau, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination, particularly Van Der Sijde, further teaches wherein the electronic device is furtherATTY DOCKET NO.: 166093.00016 provided with a distance sensor configured to detect a target distance between the image capturing circuit and an obstacle on the target side, and controlling the light-emitting circuit to emit light to complement the target side comprises: acquiring by the distance sensor the target distance; determining a target brightness based on the target distance, wherein the target distance is positively correlated with the target brightness; and controlling the light-emitting circuit to emit light having the target brightness to the target side ([0032], illuminance of light decreases according to the inverse square law of distance (Illuminance˜1/distance2), with the 3D profile of the scene the required amount of light to distribute to which portions of the scene can therefore be calculated, the algorithm calculating the required intensity profile may also take into account the illuminance that each of the objects in the scene receives from ambient light, information gathered with the capture of a 1st image, and may adjust the amount of flash light accordingly, objects 30 that are already well-illuminated, for example because they are lightly colored or reflective, may receive less light; objects that are not well-illuminated, for example because they are dark or not reflective, may 
Regarding Claim 8, Van Der Sijde, as modified by Lau, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination, particularly Van Der Sijde, further teaches wherein controlling the light-emitting circuit to emit light to complement the target side comprises: controlling the light-emitting circuit to complement the target side with light for a preset duration ([0062], each LED may be supplied by its corresponding driver with the appropriate amount of current for the entire duration of time 126 through time 128).  
Regarding Claim 9, Van Der Sijde, as modified by Lau, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination, particularly Lau, further teaches wherein the electronic device is further provided with an acceleration sensor, and the method further comprises: acquiring by the acceleration sensor a moving direction of the electronic device; and determining that the image recognition triggering operation is detected when the moving direction belongs to a preset direction set ([0069], Fig. 6, at 610 a request to unlock the device is received, unlock request can have a variety of forms, the unlock request is triggered by data from the accelerometer and/or gyroscope of the device indicating that the device is being moved back and forth (e.g., in a shaking motion), in certain embodiments, the unlock request is triggered by data from the accelerometer and/or gyroscope indicating that the device is being held up in a vertical orientation, this position provides an indication that the device is about to be used by a user and can trigger an unlock request).  
Regarding Claim 10, Van Der Sijde teaches an image recognition apparatus, comprising: a processing circuit; a memory for storing executable instructions executed by the processing circuit (Fig. 1); 4ATTY DOCKET NO.: 166093.00016 wherein the processing circuit is configured to: wherein the electronic device is provided with an image capturing circuit and a light-emitting circuit ([0025], Fig. 1, adaptive light source connected to a driver in a smart phone or any suitable device); 

control the image capturing circuit to capture a third initial image of the target side ([0029], Fig. 2C, 2300 a 3D profile of the scene is generated, in 2400 light source 10 is turned on in low light output mode, the illuminance profile of the light is kept uniform, in 2600 a second preliminary image is captured with light source 10 in low mode); 
divide the third initial image into a plurality of parts; calculate an average brightness value of each part of the plurality of parts ([0029], Fig. 2, 2700 system calculates the optimum brightness for all parts of the scene to achieve optimal exposure based on input of two images taken and the 3D profile); 
determine an area on the target side corresponding to a part with a lowest average value as an area to be complemented with light ([0033-0035], information from face recognition algorithms may be used to better illuminate faces compared to other objects, [0031-0032], Figs. 3-4, with the 3D profile of the scene the required amount of light to distribute to which portions of the scene can therefore be calculated, information gathered with the capture of a 1st image, and may adjust the amount of flash light accordingly, objects 30 that are already well-illuminated, for example because they are lightly colored or reflective, may receive less light; objects that are not well-illuminated (~low average brightness), for example because they are dark or not reflective, may receive more light than may be calculated solely based on their distance from the light source, as determined by the 3D profile, [0039], Fig. 5, lighter shading corresponds to more light from light source 10, and darker shading corresponds to less light from light source 10, more light is provided in region 42, corresponding to the background person 32, while less light is provided in region 40, corresponding to foreground person 30, extra light is provided to the face 52 of the person in the background); and
control the image capturing circuit to capture a target image of the target side while the 5ATTY DOCKET NO.: 166093.00016 emitting circuit emits light to complement the target side ([0029], Fig. 2C, in 2800 the final picture is taken by camera 11 with the light source 10 activated according to the illuminance profile calculated in 2700).  


In the same field of endeavor, Lau teaches acquiring a first brightness of a target side of the electronic device ([0079], additional lighting can be activated when a light sensor of the mobile device senses that the lighting levels fall below a certain threshold level, [0057], Fig. 3B, image sensor coupled with the camera lens 360 is also used as a light sensor, signals from the proximity sensors 346 and 348, and/or the touch screen display 330 are combined with signals from a light sensor (e.g., an image sensor coupled with camera lens 360 and/or a photodiode 380) in order to determine objects in proximity with the mobile device 300 with improved accuracy (~use of image sensor coupled with camera lens as a light sensor indicated capturing an initial image of the environment surrounding the camera lens and processing said image to detect lighting in said environment)) when an image recognition triggering operation for the electronic device is detected ([0069-0070], Fig. 6, at 610 a request to unlock the device is received, unlock request can have a variety of forms, at 612 an image capture screen is displayed to the user to facilitate capturing of the image of the user that is used for determining whether the user is authorized to access the device), wherein the light-emitting circuit comprises a display screen ([0046], Fig. 2, mobile device 200 including one or more cameras 236 and a display 254, touchscreen 232 and 
generating a second initial image based on the first initial image, wherein a brightness of pixels in the second initial image is negatively correlated with a brightness of pixels in the first initial image ([0079], additional lighting can be activated when a light sensor of the mobile device senses that the lighting levels fall below a certain threshold level (~image sensor captures low brightness pixels), the touch screen itself momentarily provides additional lighting for the image capture process, when the image is being captured, screen can display all white pixel values with high brightness levels); 
controlling all or a part of a display area of the display screen to display the second initial image to control all or the part of the display area of the display screen to emit at least one color of light ([0079], Fig. 17, when the image is being captured, the screen can display all white or near-white pixel values with high brightness levels, exemplary image capture screen 1702 of a mobile device 1710 in which the screen is partitioned into a first section 1720 showing the current image being received by the camera 1712 and a second section 1722 dedicated to displaying a bright white light to illuminate the face of the user, in other implementations, the screen displays other colors during the image capture process (e.g., all red, all blue)) to complement the target side when the first brightness is less than a preset brightness threshold ([0079], Fig. 17, additional lighting can be provided by the mobile device itself to help illuminate the user when the image capture occurs in dark or poorly lit environments (e.g., at a night, in a dark restaurant, in a night club, in a car at night, and the like), additional lighting can be activated when a light sensor of the mobile device senses that the lighting levels fall below a certain threshold level, when the image is being captured, the screen can display all white or near-white pixel values with high brightness levels, exemplary image capture screen 1702 of a mobile device 1710 in which the screen is partitioned into a first section 1720 showing the current image being received by the 
capturing a target image while the emitting circuit emits light to compliment the target side ([0079], Fig. 17, in any of the example image capture screens and methods described above with respect to FIGS. 7-10, additional lighting can be provided by the mobile device itself to help illuminate the user when the image capture occurs, when the image is being captured, the screen can display all white or near-white pixel values with high brightness levels, in other implementations, the screen displays other colors during the image capture process (e.g., all red, all blue), the colored screen will be reflected by the user's face, but not by more distant objects, thus creating an image in which the user in the foreground can be more easily discriminated from objects in the background, such captured images can be matched with enrolled authentication images), and recognizing the target image ([0080-0081], Fig. 6, once the one or more images of the user are captured, facial recognition is performed at 616, the facial recognition process involves comparing facial components extracted from the one or more captured images to facial components extracted from images stored on the mobile device of the authorized user and determining whether the user in the one or more captured images is the authorized user, at 620 a determination is made as to whether the user in one or more captured images is the authorized user).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the calculation of optimum brightness for all parts of an image and adjusting the function of an adaptive light source in an electronic device such that all parts of the subsequently captured image achieve optimal exposure, as taught in Van Der Sijde, to further include the providing of additional lighting when capturing images for facial recognition authentication, where said additional lighting may be triggered in dark or poorly lit environments, and changing the display of the electronic device provides the additional lighting, as taught in Lau, in order to better illuminate See Lau [0079])
Regarding Claim 11, Van Der Sijde, as modified by Lau, teaches all aspects of the claimed invention as disclosed in Claim 10 above. The combination, particularly Lau, further teaches wherein the image recognition triggering operation is a triggering operation for an image recognition unlocking function of the electronic device ([0069-0070], Fig. 6, at 610 a request to unlock the device is received, unlock request can have a variety of forms, at 612 an image capture screen is displayed to the user to facilitate capturing of the image of the user that is used for determining whether the user is authorized to access the device), and the processing circuit is configured to: unlock the electronic device based on a recognition result of the target image ([0080-0081], Fig. 6, at 616 facial recognition is performed  to determine whether the user in the one or more captured images is the authorized user, at 620 if the user in the captured image(s) is determined to be the authorized user, then the mobile device is unlocked at 622). 
Regarding Claim 14,
Regarding Claim 16, Van Der Sijde, as modified by Lau, teaches all aspects of the claimed invention as disclosed in Claim 10 above. The combination, particularly Van Der Sijde, further teaches wherein the electronic device is further provided with a distance sensor configured to detect a target distance between the image capturing circuit and an obstacle on the target side, and the processing circuit 6ATTY DOCKET NO.: 166093.00016 is configured to: acquire the target distance by means of the distance sensor; determine a target brightness based on the target distance, wherein the target distance is positively correlated with the target brightness; and control the light-emitting circuit to emit light having the target brightness to the target side ([0032], illuminance of light decreases according to the inverse square law of distance (Illuminance˜1/distance2), with the 3D profile of the scene the required amount of light to distribute to which portions of the scene can therefore be calculated, the algorithm calculating the required intensity profile may also take into account the illuminance that each of the objects in the scene receives from ambient light, information gathered with the capture of a 1st image, and may adjust the amount of flash light accordingly, objects 30 that are already well-illuminated, for example because they are lightly colored or reflective, may receive less light; objects that are not well-illuminated, for example because they are dark or not reflective, may receive more light than may be calculated solely based on their distance from the light source, as determined by the 3D profile, [0026], 3D sensor determines distance to objects).  
Regarding Claim 17, Van Der Sijde, as modified by Lau, teaches all aspects of the claimed invention as disclosed in Claim 10 above. The combination, particularly Van Der Sijde, further teaches wherein the processing circuit is configured to: control the light-emitting circuit to complement the target side with light for a preset duration ([0062], each LED may be supplied by its corresponding driver with the appropriate amount of current for the entire duration of time 126 through time 128).  
Regarding Claim 18, Van Der Sijde, as modified by Lau, teaches all aspects of the claimed invention as disclosed in Claim 10 above. The combination, particularly Lau, further teaches wherein the 
Regarding Claim 19, Van Der Sijde, as modified by Lau, teaches all aspects of the claimed invention as disclosed in Claim 1 above. Van Der Sijde further teaches a non-transitory computer readable storage medium comprising instructions stored therein, wherein the instructions, when executed by a processing circuit, causes the processing circuit to perform the image recognition method according to claim 1 ([0025], Fig. 1, any suitable device including a light source 10 connected to a driver 12 and a microprocessor 14 which provides power to the light source according to 3D sensor calculations and received inputs necessarily includes computer-readable instructions executed by the microprocessor).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Sijde et al (US 2019/0025672), in view of Lau et al (US 2013/0015946), and further in view of Wang et al (US 2019/0102608).
Regarding Claims 6 and 15, Van Der Sijde, as modified by Lau, teaches all aspects of the claimed invention as disclosed in Claims 1 and 10 above. The combination fails to teach wherein a light-emitting direction of the light-emitting circuit is adjustable, and controlling the light-emitting circuit to emit light 
In the same field of endeavor, Wang teaches wherein a light-emitting direction of the light-emitting circuit is adjustable ([0044], in addition to intensity and color of the light, changing the lighting condition can also include changing the angle, range, or on-off frequency of the light (~angle indicates direction)), and controlling the light-emitting circuit to emit light to complement the target side comprises: adjusting the light-emitting direction of the light-emitting circuit to enable the light- emitting circuit to emit light to the area to be complemented with light ([0055], in order to quickly and accurately adjust the imaging conditions, the system may adjust the equipment settings of the image-capturing device, the system can control the flash, display, or other light-emission components on the image-capturing device to adjust the illumination conditions, including the light intensity, color, and angle).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the calculation of optimum brightness for all parts of an image and adjusting the function of an adaptive light source in an electronic device such that all parts of the subsequently captured image achieve optimal exposure, as taught in Van Der Sijde, including the providing of additional lighting when capturing images for facial recognition authentication, where said additional lighting may be triggered in dark or poorly lit environments, and changing the display of the electronic device provides the additional lighting, as taught in Lau, to further include dynamically adjusting imaging conditions of a to-be-recognized entity, where adjustments including configuring the intensity, color, and angle of the display or light emitting element based on distance and direction of a desired illumination condition, as taught in Wang, in order to obtain optimal images of the to-be-recognized entity thereby enhancing the accuracy and reliability of the entity-recognition process. (See Wang [0034, 0043])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kuo et al (US 2014/0348399) discloses capturing an image including a human face, where in circumstances of back lighting or low ambient light the exposure value of the image is adjusted, based on the value of the average exposure value, such that the exposure value of the predetermined area reaches the expected values and facial recognition can be performed ([0022-0023]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803.  The examiner can normally be reached on M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641